POLEN, J.
Appellant Kurtis Barnes timely appeals the revocation of probation for possession of cocaine with intent to deliver and sentence of fifteen years in Florida state prison.
Barnes argues that the amendment of the date of the crime, coming as it did in the middle of the hearing, was substantial and prejudicial. Barnes claims he is entitled to a new hearing as his right to a fair hearing was violated. We affirm on that issue but remand with instructions to enter a written order specifying the conditions of probation which Barnes was found to have violated and which conforms to the court’s oral declarations. See Moss v. State, 617 So.2d 473 (Fla. 4th DCA 1993); Madoses v. State, 511 So.2d 1132 (Fla. 4th DCA 1987); Jordan v. State, 489 So.2d 224 (Fla. 2d DCA 1986).

Affirmed and Remanded with instructions.

KLEIN and MAY, JJ., concur.